DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-17 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 recites “a computer-readable storage medium storing a program which causes a computer to execute the physiological information processing method according to claim 10”. 
The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium storing a program typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. The above claimed structure is described in non-limiting open-ended language, and the broadest reasonable interpretation is not limited to non-transitory media. 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable storage medium that covers both transitory and non-

Claim Objections
Claims 13, 15, and 16 are objected to because of the following informalities: the antecedent method steps are referred to by letters instead of being spelled out. For example, in claim 13, “the step (e)” doesn’t spell out the actual limitation “displaying a second trend graph showing temporal change in the second parameter in a second display area of the display screen”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 3, the limitations, “at least one second parameter”, “a second trend graph”, “a second display area”, and “a third display area”, are indefinite, because it is unclear whether “second” and “third” mean there’s a “first” display area, a “first” parameter, or a “first trend graph”. 
For the purpose of examination, the above limitations have been interpreted that there are no additional elements required other than the ones positively recited in the claim. 
Re Claim 3, the limitation “the second parameter” is indefinite, because it is unclear which of “at least one second parameter” it is referring to. 
Re Claims 1, 4, 8, 10, 12, and 16, the limitation, “the physiological information”, is indefinite because it is unclear which set of “at least one set of physiological information data” it is referring to. 
Re Claims 1, 4, 9, 10, and 12, the limitation, “the first parameter”, is indefinite, because it is unclear which of “at least one first parameter” it is referring to. 
Re Claims 1, 5, 9, 10, and 13 the limitation, “the second parameter”, is indefinite, because it is unclear which of “at least one second parameter” it is referring to. 
Re Claim 6, 7, 14, and 15, the limitation, “the threshold indicator bar”, is indefinite, because it is unclear which of “at least one threshold indicator” it is referring to. 
Re Claim 7 and 15, the limitations, “a threshold value of the second parameter associated with the sympathetic nerve function” and “a threshold value of the second parameter associated with the parasympathetic nerve function”, are indefinite, because it is unclear whether they are the same or different values as “a threshold value of the second parameter” in claim 5 or claim 13. 
Re Claim 7 and 15, the limitation, “the at least one second parameter includes a plurality of second parameters, the plurality of second parameters comprising: a second parameter associated with a sympathetic nerve function…  and a second parameter associated with a parasympathetic nerve function …”, is indefinite, because there are antecedent basis issues for “a second parameter”. 
Re Claim 7 and 15, the limitation, “the second trend graph showing the temporal change in the second parameter associated with the sympathetic nerve function and the second trend graph showing temporal change in the second parameter associated with the parasympathetic nerve function”, is indefinite. First, it is unclear how one trend graph, “the second trend graph”, can show two different temporal changes of different parameters. Second, it is unclear whether “the temporal change in the second parameter in the second parameter associated with the sympathetic nerve function” is referring to “temporal change in the second parameter” in claim 1. If that is the case, it is unclear whether “temporal change in the second parameter associated with the parasympathetic nerve function” is an additional second trend graph showing temporal change in the second parameter compared to “temporal change in the second parameter” in claim 1 or the same one. 
Indefiniteness of the independent claims render their dependent claims indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”.
Re Claim 1, Narusawa discloses a physiological information processing apparatus comprising: 
a processor (para. [0225] and [0227] discloses a processor); and  
5a memory storing computer-readable instructions (para. [0225] and [0227] discloses a memory storing programs), 
wherein, when the computer-readable instructions are executed by the processor, the processor causes the physiological information processing apparatus (para. [0225], [0227] discloses program causing a computer to function) to: 
obtain at least one set of physiological information data indicative of physiological information of a subject (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject), 
10obtain at least one first parameter associated with a vital sign of the subject based on the physiological information data (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject; para. [0191] discloses that the control unit 130 calculates the normal pulse rate from the normal pulse wave data and displays these data on the display unit.), 
display a first trend graph showing temporal change in the first parameter in a first display area of a display screen of a display that displays the physiological information of the subject (para. [0211] discloses that display images shown in figs. 16A and 16B are displayed on the display unit which is also notification unit 300 based on the pulse wave information or the syncope index information calculated), 
15obtain at least one second parameter associated with an autonomic nerve function of the subject based on the physiological information data (para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. 
display a second trend graph showing temporal change in the second parameter in a second display area of the display screen (para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis), 
wherein the first display area and the second display area are displayed next to each 20other such that a time axis of the first display area and a time axis of the second display area are synchronized with each other (para. [0212], figs. 16A and 16B show that a pulse rate, a sensor signal of a three-axis acceleration sensor, HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis).  

    PNG
    media_image1.png
    483
    779
    media_image1.png
    Greyscale

Re Claims 10 and 17, Claims 10 and 17 are rejected under substantially the same basis as claim 1. 
Re Claim 2, Narusawa discloses that the physiological information processing apparatus is configured to display event information 25associated with at least one of the subject and the physiological information processing apparatus in a third display area of the display screen (para. [0064] discloses that the control unit may calculate the syncope index information based on a total value of the pulse wave amplitude information of the plurality of pulsations within the given period of time; para. [0065]-[0070] discloses how the syncope index information is calculated; para. [0211], [0212], figs. 16A, 16B, discloses that syncope index is displayed with other parameters with the horizontal axis as a common time axis).  
Re Claim 11, Claim 11 is rejected under substantially the same basis as claim 2. 
Re Claim 4, Narusawa discloses that the event information associated with the subject includes at least one of:  
15event information indicative of an occurrence of arrhythmia; 
event information indicative of an abnormality of the first parameter (para. [0213] and fig. 16A shows that abnormality has occurred at the time of T1 as it can be seen that the pulse rate has increased abruptly at such time and syncope index also has greatly changed; both parameters together reads on event information indicative of an abnormality of the first parameter); and 
event information associated with a treatment on the subject, 
wherein the event information associated with the physiological information processing apparatus includes event information associated with an abnormality of the 20physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data.  
Regarding claim interpretation, Claim 2 requires to “display event information associated with at least one of the subject and the physiological information processing apparatus”. Examiner wants to make a note that Narusawa discloses the apparatus configured to display event information associated the subject, and the event information indicative of an abnormality of the first parameter. Such disclosure of Narusawa satisfies the claim limitation. 
Re Claim 12, Claim 12 is rejected under substantially the same basis as claim 4. 
Re Claim 8, Narusawa discloses that 15the physiological information processing apparatus is configured to obtain the physiological information data from an external sensor (para. [0094] and fig. 1 discloses that the pulse information measuring unit 110 is a pulse wave sensor; fig. 14 and para. [0216] also show a band unit with a sensor unit, which is pulse wave information measuring unit, 110.), and to update the first trend graph and the second trend graph in accordance with a lapse of time (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject; para. [0191] discloses that the control unit 130 calculates the normal pulse rate from the normal pulse wave data and displays these data on the display unit; para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis; para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis).
Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 8. 
Re Claim 9, Narusawa discloses that the 20physiological information processing apparatus is configured to present an alert to a user when at least one of the first parameter and the second parameter shows abnormality (para. [0032] discloses that when it is determined that the subject is in a bradycardia state based on the pulse wave information, an event determination unit may determine that the syncope event has occurred in the subject, para. [0033] discloses that the apparatus can send notification indicating that the subject is in a bradycardia state; para. [0037] discloses notification indicating that the subject is in a tachycardia state; para. [0041] discloses that it is possible to store the pulse wave 
Re Claim 3, Narusawa discloses a physiological information processing apparatus comprising: 
a processor (para. [0225] and [0227] discloses a processor); and  
30a memory storing computer-readable instructions (para. [0225] and [0227] discloses a memory storing programs), 
wherein, when the computer-readable instructions are executed by the processor, the processor causes the physiological information processing apparatus (para. [0225], [0227] discloses program causing a computer to function) to: 
obtain at least one set of physiological information data indicative of physiological information of a subject (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject), 
18obtain at least one second parameter associated with an autonomic nerve function of the subject based on the physiological information data (para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis), 
display a second trend graph showing temporal change in the second parameter in a second display area of a display screen of a display that displays the physiological 5information of the subject (para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis), and 

wherein the second display area and the third display area are displayed next to each 10other such that a time axis of the second display area and a time axis of the third display area are synchronized with each other (para. [0212], figs. 16A and 16B show that a pulse rate, a sensor signal of a three-axis acceleration sensor, HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”, in view of Poon et al. (US 2014/0213919), hereinafter “Poon”, and Chen et al. (US 2014/0277284), hereinafter “Chen”.
Re Claims 5 and 6, Narusawa discloses the claimed invention substantially as set forth in claim 1. 
	Narusawa is silent regarding 25the physiological information processing apparatus configured to display the second trend graph and at least one threshold indicator bar indicative of a threshold value of the second parameter in the second display area, wherein 30the threshold indicator bar is movable in accordance with an input operation from a user. 
However, Poon discloses a method and apparatus to detect physiological abnormalities by measuring variations of a quantifiable characteristic of a heart of a patient. Poon discloses power spectrum analysis of heart rate variability and calculating the high-frequency component and low-frequency to high-frequency power ratio (LF/HF) (para. [0041], [0072], [0073], [0114]-[0117]). Poon discloses setting thresholds for HF portion to detect physiological abnormality (para. [0075] and [0076]) and thresholds for LF/HF ratio to detect physiological abnormality (para. [0077], [0078]), where these physiological abnormalities can be sleep apnea and chronic or acute heart failure (para. [0119], fig. 2 and fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa, by configuring the apparatus to obtain and store threshold values for sympathetic nerve function (LF/HF ratio) and parasympathetic nerve function (HF portion), as taught by Poon, for the purpose of identifying physiological abnormality using the power spectrum of heart rate variability (para. [0114]-[0119]). 
Narusawa and Poon are silent regarding the apparatus configured to display the second trend graph and at least one threshold indicator bar indicative of a threshold value of the second parameter in 
However, Chen discloses a display unit and graphical marking at a clinical setting and teaches that the system displays a line representing a maximum amplitude level and/or a line representing a minimum amplitude level extending perpendicular to the amplitude axis, the respective positions corresponding to the respective maximum and/or minimum amplitude values input by the clinician (para. [0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Poon, by configuring the apparatus to display the second trend graph and at least one threshold indicator bar indicative of a threshold value of the second parameter in the second display area, wherein 30the threshold indicator bar is movable in accordance with an input operation from a user, as taught by Chen, for the purpose of visualizing on a display the maximum limit or a threshold line graphically (para. [0078]). 
Re Claims 13 and 14, Claims 13 and 14 are rejected under substantially the same basis as claims 5 and 6. 10

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”, as modified by Poon et al. (US 2014/0213919), hereinafter “Poon”, and Chen et al. (US 2014/0277284), hereinafter “Chen”, and further in view of Jelen (Non-Patent Literature: “Excel Charting Using a Second Axis”).  
Re Claim 7, Narusawa as modified by Poon and Chen discloses the claimed invention substantially as set forth in claim 1 and 5. 
Narusawa further discloses the claimed invention substantially as set forth in claim 1. Narusawa further discloses that the at least one second parameter includes a plurality of second parameters, the plurality of second parameters comprising: 

5a second parameter associated with a parasympathetic nerve function of the subject (para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis), 
wherein the physiological information processing apparatus displays, in the second display area, the second trend graph showing the temporal change in the second parameter associated with the sympathetic nerve function and the second trend graph showing temporal change in the second parameter associated with the parasympathetic nerve function (para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis). 
	Narusawa, Poon, and Chen is silent regarding the threshold indicator bar is a single threshold indicator bar indicative of a threshold value of the second parameter associated with the sympathetic nerve function and a threshold value of the second parameter associated with the parasympathetic nerve function.  
	Narusawa discloses at least one second parameters displayed in the second display area as shown in annotated figure 16A below. 

    PNG
    media_image2.png
    487
    773
    media_image2.png
    Greyscale

	Narusawa does not teach an overlay of the trend graph of the second parameter associated with a sympathetic nerve function and the trend graph of the second parameter associated with a parasympathetic nerve function. 
	Jelen teaches overlaying two trend graphs by having two vertical axes with different scales (pages 54 and 55). 
	Therefore, it would have been obvious to one of ordinary skill in the art, to modify Narusawa as modified by Poon and Chen, by overlaying two trend graphs of two second parameters, as taught by Jelen, because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
	Narusawa as modified by Poon, Chen, and Jelen does not disclose expressly the threshold indicator bar being a single threshold indicator bar indicative of a threshold value of the second parameter associated with the sympathetic nerve function and a threshold value of the second parameter associated with the parasympathetic nerve function.  

Therefore, it would have been an obvious matter of design choice to modify displaying the threshold lines with respect to metrics HF and LF/HF to obtain the invention as specified in the claim(s).
Re Claim 15, Claim 15 is rejected under substantially the same basis as claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, February 13, 2021Examiner, Art Unit 3792    



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792